         Case 1:21-cv-06460-LAP Document 9
                                         7 Filed 08/26/21
                                                 08/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     x
DAVID CHIU,
                                                                Civil Action No.:
                               Petitioner,                      1:21-ev-06460

                  -against-
                                                                 CONSENT ORDER
ANHEUSER-BUSCH INBEV SA/NV and                                   STAYING ARBITRATION
DUSAN VUJOVIC,                                                   UNDER ANHEUSER-BUSCH
                                                                 DISPUTE RESOLUTION
                                Respondents.                     PROGRAM
                                                 • x

       The parties, Petitioner David Chiu, and Respondents, Anheuser-Busch InBev ("A-B")

and Dusan Vujovic, through their respective counsel, consent to the Court's entry of this

Consent Order as follows:

       WHF,REAS, A-B, Dusan Vujovic and David Chiu elect to amicably resolve the

Verified Petition and N.Y.C.P.L.R. 7503(b) motion filed on July 20, 2021, and removed to this

court on July 29, 2021, the parties hereby stipulate and agree, and it is hereby ORDERED that:

   1. Further proceedings in the A-B Dispute Resolution Program ("DRP") Arbitration before
      Jacquelin F. Drucker, Esq., captioned as AAA Case No. 01-21-0004-4407, are stayed and
      held in abeyance, pending the earlier of: (a) resolution or other disposition of the Verified
      Complaint the Petitioner has filed with the NYC Commission on Human Rights (including
      cross-filings with the EEOC) and/or complaints filed with any other fair employment
      agency, or (b) when Petitioner receives a right to sue letter or administrative closure at any
      of the aforementioned agencies. Upon resumption of the arbitration, Petitioner shall be
      permitted to submit to the AAA an amended statement of his claims.

   2. Nothing in this Consent Order constitutes a waiver of any claims, arguments, or positions
      either party might take in the A-B DRY arbitration relating to the substantive claims and
      defenses, or relating to the application or interpretation of the provisions of the A-B DRP.




                                                 1
         Case 1:21-cv-06460-LAP Document 9
                                         7 Filed 08/26/21
                                                 08/10/21 Page 2 of 2




   3. The Verified Petition is hereby withdrawn and this action is voluntarily dismissed, except
      that the Court shall retain jurisdiction to enforce this Consent Order.


Dated: New York, New York
         August 16 , 2021



                                             SO ORDERED BY THE COURT:



The parties consent to the form of this Order:



                                             YOUNG & MA LLP
                                             MICHAEL P. PAPPAS LAW FIRM P.C.
                                             Attorneys for Petitioner

                                             By:     /,(//   y
                                                             t ,

                                             Dated: August 10 , 2021


                                             JACKSON LEWIS P.C.
                                             Attorneys for Respondents.

                                             By:
                                                       (
                                             Dated: August 1° , 2021
                                             Ocon1Q




                                                 2
